UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 94.01% Aerospace & Defense - 6.63% BAE Systems PLC (a) General Dynamics Corp. (b) Honeywell International, Inc. (c) United Technologies Corp. (c) Air Freight & Logistics - 0.39% Expeditors International of Washington, Inc. Beverages - 3.23% Coca-Cola Co. (c) Biotechnology - 0.61% CSL Ltd. (a) Capital Markets - 0.51% T Rowe Price Group, Inc. Chemicals - 4.55% Air Liquide SA (a)(b) Ecolab, Inc. Linde AG (a)(b)(c) PPG Industries, Inc. Shin-Etsu Chemical Co. Ltd. (a) Commercial Banks - 3.22% Hang Seng Bank Ltd. (a) Toronto-Dominion Bank (a) Commercial Services & Supplies - 0.44% Secom Co. Ltd. (a) Distributors - 0.78% Genuine Parts Co. (b) Li & Fung Ltd. (a) Diversified Financial Services - 0.46% Mcgraw-Hill Cos, Inc. Diversified Telecommunication Services - 4.75% AT&T, Inc. (b)(c) Electrical Equipment - 1.34% Emerson Electric Co. Food & Staples Retailing - 3.27% Sysco Corp. WM Morrison Supermarkets PLC (a) Woolworths Ltd. (a) Food Products - 4.42% Nestle SA (a)(b)(c) Gas Utilities - 0.50% Hong Kong & China Gas Co Ltd. (a) Health Care Equipment & Supplies - 0.55% Cie Generale d'Optique Essilor International SA (a) Hotels, Restaurants & Leisure - 2.00% McDonald's Corp. (c) Household Products - 0.91% Reckitt Benckiser Group PLC (a) Industrial Conglomerates - 1.99% 3M Co. (c) Insurance - 8.75% ACE Ltd. (a) Aflac, Inc. (c) Chubb Corp. Muenchener Rueckversicherungs AG (a) QBE Insurance Group Ltd. (a) IT Services - 5.65% Automatic Data Processing, Inc. International Business Machines Corp. (b)(c) Paychex, Inc. Machinery - 0.96% Illinois Tool Works, Inc. Media - 1.37% Pearson PLC (a) WPP PLC (a) Metals & Mining - 0.31% Antofagasta PLC (a) Multi-Utilities - 0.82% Consolidated Edison, Inc. Office Electronics - 1.81% Canon, Inc. (a)(b) Oil, Gas & Consumable Fuels - 9.82% Chevron Corp. (c) Exxon Mobil Corp. (c) Imperial Oil Ltd. (a) Personal Products - 1.72% Kao Corp. (a) L'oreal (a) Pharmaceuticals - 14.69% Eli Lilly & Co. (c) Johnson & Johnson (c) Sanofi (a)(c) Takeda Pharmaceutical Co Ltd. (a)(b) Real Estate Management & Development - 1.12% Cheung Kong Holdings Ltd. (a) Hang Lung Properties Ltd. (a) Semiconductors & Semiconductor Equipment - 3.69% Intel Corp. (c) Software - 1.00% SAP AG (a) Specialty Retail - 0.80% Hennes & Mauritz AB (a) Textiles, Apparel & Luxury Goods - 0.95% LVMH Moet Hennessy Louis Vuitton SA (a)(b) TOTAL COMMON STOCKS (Cost $308,517,115) REAL ESTATE INVESTMENT TRUSTS - 0.55% HCP, Inc. (b) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,581,821) SHORT-TERM INVESTMENTS - 5.22% Money Market Fund - 5.22% STIT-Treasury Portfolio 0.020% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $19,139,578) Total Investments (Cost $329,238,514) - 99.78% Other Assets in Excess ofLiabiliies - 0.22% TOTAL NET ASSETS - 100.00% $ (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at May 31, 2013. Abbreviations: AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited Liability Company PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. ("MSCI") and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Options Written May 31, 2013 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: July, 2013, Exercise Price: $110.00 Aflac, Inc. Expiration: August, 2013, Exercise Price: $60.00 AT&T, Inc. Expiration: June, 2013, Exercise Price: $37.00 Expiration: June, 2013, Exercise Price: $39.00 Chevron Corp. Expiration: July, 2013, Exercise Price: $120.00 Expiration: August, 2013, Exercise Price: $130.00 Coca-Cola Co. Expiration: July, 2013, Exercise Price: $45.00 Expiration: August, 2013, Exercise Price: $45.00 Exxon Mobil Corp. Expiration: June, 2013, Exercise Price: $92.50 Expiration: August, 2013, Exercise Price: $95.00 Honeywell International, Inc. Expiration: June, 2013, Exercise Price: $77.50 Intel Corp. Expiration: June, 2013, Exercise Price: $23.00 Expiration: August, 2013, Exercise Price: $26.00 International Business Machines Corp. Expiration: July, 2013, Exercise Price: $200.00 iShares MSCI EAFE Index Fund Expiration: July, 2013, Exercise Price: $62.00 Expiration: August, 2013, Exercise Price: $65.00 Johnson & Johnson Expiration: August, 2013, Exercise Price: $90.00 Eli Lilly & Co. Expiration: June, 2013, Exercise Price: $57.50 Linde AG Expiration: June, 2013, Exercise Price: $194.96 (a) McDonald's Corp. Expiration: June, 2013, Exercise Price: $105.00 Nestle SA Expiration: July, 2013, Exercise Price: $71.11 (a) Sanofi Expiration: August, 2013, Exercise Price: $119.58 (a) United Technologies Corp. Expiration: August, 2013, Exercise Price: $100.00 Total Options Written (Premiums received $1,986,946) (a) Foreign issued security denominated in U.S. dollars. AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Open Futures Contracts May 31, 2013 (Unaudited) Number Unrealized of Contracts Notional Settlement Appreciation/ Description Purchased Value Month (Depreciation) E-mini MSCI EAFE June - 13 E-mini S&P 500 June - 13 Total Futures Contracts Purchased The cost basis of investments for federal income tax purposes at May 31, 2013 was as follows* $ Cost of investments Gross unrealized appreciation on futures Gross unrealized appreciation on investments Gross unrealized appreciation on written options Gross unrealized depreciation on purchased futures ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on written options ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is generally valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Foreign options are valued at the mean of the available bid and ask price or the last price if a mean is not available. If reliable market quotations are not readily available foreign options shall be valued at a price, supplied by a pricing service (“Pricing Service”) approved by the Trust’s Board of Trustees (the “Board of Trustees”), which is in the opinion of such Pricing Service representative of the market value of such securities or assets as of the time of determination of the NAV, it being the opinion of the Board of Trustees that the valuations supplied by such Pricing Service accurately reflect the fair value of such securities or assets. Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s net asset value (“NAV”) is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. The Fund will value foreign securities at prices supplied by a pricing service which take into account such events. In such cases, uses of these evaluated prices can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value NAV of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions using the specific identification method for the best tax relief order. Dividend income, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends, net of any reclaims, have been provided for in accordance with the Fund's understanding of the applicable country's tax rules and rates. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Summary of Fair Value Exposure at May 31, 2013 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2013, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Assets: Common Stock1 $ $ $
